Citation Nr: 9928710	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  93-06 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound with scars to the right arm, wrist, and 
hand, with damage to Muscle Group V (major), currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for amputation of 
the proximal phalanx of the right ring (major), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for a malunion of 
the carpal bone of the right scaphoid, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

In March 1994, the Board remanded this case to the RO for 
additional development.  Based on this development, in a 
February 1997 rating determination, service connection was 
awarded for limitation of motion of the right wrist and a 
10 percent disability evaluation was awarded.  Service 
connection for neuritis of the right hand as secondary to the 
service-connected malunion of the carpal bone of the right 
scaphoid was also granted.  The veteran was granted an 
additional 10 percent disability evaluation for this 
disability.  The veteran was notified of this determination 
in February 1997.  A notice of disagreement to this 
determination has not been received by the RO.  38 C.F.R. 
§ 20.201 (1998).  In this regard, the Board has reviewed 
written argument prepared by the veteran's representative in 
June 1996 and July 1999.  Neither statement disputes the 
February 1997 determination.  Further, the RO has not issued 
a Statement of the Case regarding the veteran's recently 
service-connected disabilities.  Accordingly, the claims of 
entitlement to an increased evaluation for limitation of 
motion of the right wrist and for neuritis of the right hand, 
with the residual disabilities associated with each disorder, 
are not before the Board at this time.  38 U.S.C.A. § 7105(a) 
(West 1991).  

In February 1997, entitlement to individual unemployability 
due to service-connected disabilities and entitlement to 
special monthly compensation based on loss of use of the 
right hand was denied by the RO.  The veteran was provided 
notice of this determination that month.  Based on additional 
evidence obtained by the RO, the RO again addressed the issue 
of entitlement to individual unemployability, along with 
entitlement to an increased evaluation for limitation of 
motion of the right wrist and neuritis of the right hand, 
both evaluated as 10 percent disabling.  Entitlement to 
individual unemployability was again denied and the 
evaluations of the recently service-connected disabilities 
were continued.  The veteran was notified of this 
determination in March 1999.  Once again, neither the veteran 
nor his representatives has submitted a notice of 
disagreement to this determination.  In written argument 
prepared by the veteran's representative in July 1999, it was 
noted that the veteran's contentions regarding the issues on 
appeal in March 1994 remained the same as previously noted 
throughout the appeal.  Accordingly, the issue of entitlement 
to a total rating based upon individual unemployability is 
not before the Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The residuals of a gunshot wound to the right arm 
includes both moderate damage to Muscle Group III (the 
intrinsic muscles of the shoulder girdle) and a moderately 
severe impairment to Muscle Group V (the flexor muscles of 
the elbow).

3.  The residuals of the veteran's service-connected 
amputation of the proximal phalanx of the right ring finger 
(major) include residuals of a reattachment with significant 
shortening.  Range of motion is otherwise normal throughout 
the fingers of both hands.  Metacarpal resection at the 
proximal interphalangeal joint or proximal thereto is not 
found.  

4.  The current clinical findings relevant to the wrist 
injuries encompass wound scars and limitation of motion. 
Wrist flexion was to 25 degrees on the right and 75 degrees 
on the left (normal is 80 degrees).  Extension was 30 degrees 
on the right and 65 degrees on the left (normal is 70 
degrees).  Radial denervation was five degrees on the right 
(normal is 20 degrees) and ulnar denervation was to 10 
degrees on the right (normal is 45 degrees).  The residuals 
of the veteran's service-connected malunion of the carpal 
bone of the right scaphoid does not include nonunion of the 
radius in the lower half, with loss of movement or marked 
deformity.  


CONCLUSIONS OF LAW

1.  An increased rating for the residuals of a gunshot wound 
to the right arm, wrist, and hand to 40 percent is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5305 (1998) and 38 C.F.R. § 4.56 (as in 
effect prior to June 3, 1997).  

2.  Entitlement to an increased evaluation for an amputation 
of the proximal phalanx of the right ring finger (major) is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. § 4.71(a), Diagnostic Code 5155 (1998).

3.  An increased evaluation for malunion of the carpal bone 
of the right scaphoid to 30 percent by analogy to Diagnostic 
Code 5308, in lieu of the currently assigned 20 percent 
evaluation under Diagnostic Code 5212 and 10 percent 
evaluation under Code 5215, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5212, 5213, 5214, 5215, 5308 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records show that as a result of enemy 
action on Iwo Jima in World War II, the veteran sustained 
multiple machine-gun bullets to his right hand, wrist, and 
arm.  

A report of admission to the 204th General Hospital dated 
March 12, 1945, discloses that the veteran was admitted from 
a battalion aid station on Iwo Jima.  He had sustained 
multiple gunshot wounds that day.  Diagnoses included:  a 
perforating gunshot wound, through and through, of the 
"right elbow" on the radial aspect with exit at the palm of 
the right hand; a through and through injury to the right 4th 
finger with exit on the palm of the right hand due to a 
machine gun bullet; a through and through wound of the 
"right arm" with entrance on the "medial lateral" aspect 
and exit on the posterior deltoid region involving soft 
tissue; a compound, comminuted, complete fracture of the 
styloid process of the right radius, a compound, comminuted, 
complete fracture of the right carpal navicular; a compound, 
comminuted, complete fracture of the styloid process of the 
carpal capitate; a compound, comminuted, complete fracture of 
the proximal phalanx of the right ring finger.  He was 
treated with debridement and casting that day. 

A record dated April 13, 1945, described a wound caused by a 
bullet that entered the proximal phalanx of the right ring 
finger, exited at the crease of the metacarpophalangeal joint 
on the volar aspect, reentered the palm and made its exit on 
the radial aspect of the forearm about 3 centimeters proximal 
to the wrist crease.  There was a second wound, through and 
through, on the radial aspect of the right arm at the 
junction of the upper and middle thirds.  On examination at 
that time, it was noted that there were two wounds on the 
lateral aspect of the right arm at the junction of the upper 
and middle thirds.  Neurological evaluation was normal except 
for slight hypoesthesia over the right ring finger and the 
dorsum of the right hand and over the 4th metacarpal.  There 
was "questionable injury to the interossions" between the 
4th metacarpals with inability to abduct and adduct the 
fingers.  

An X-ray was ordered.  This showed a comminuted fracture 
involving the distal two-thirds of the proximal phalanx of 
the ring finger.  The fracture centered on the neck and the 
main distal fragment was tilted in the proximal portion 
towards the flexor aspect.  There was a transverse fracture 
through the middle of the scaphoid.  The proximal fragment 
showed some increase in density suggesting some loss of blood 
supply.  There was also a comminuted fracture of the styloid 
process of the radius, with slight deformity of the cortex of 
the radial aspect.   

In June 1945, he was treated with an arthroplasty.  The 
deformed end of the first phalanx of the right ring finger 
was removed and the wound healed satisfactorily.  By August 
5, the right ring finger was clinically solid.  Motion of the 
interphalangeal and distal phalangeal joint was normal, but 
the proximal interphalangeal joint was limited to 110 
degrees.  The flexor and extensor tendons were intact.  The 
wrist was tender and motion in flexion was to 20 degrees and 
extension to 30 degrees with radial and ulnar deviation to 20 
degrees each.  All the wounds had healed satisfactorily.   

In a board medical survey dated September 1945, it was 
reported that the gunshot wounds included a 
through-and-through wound with entry at the radial aspect of 
the "right elbow and exit at the palm of the right hand," a 
through-and-through wound with entry at the right fourth 
finger and exit at the palm of the right hand, and a through-
and-through wound with entry at the mediolateral aspect of 
the right arm and exit at the posterior deltoid region. 

A VA examination in June 1946 and an examination in February 
1947 clarified the nature of the wounds.  These examinations 
in combination demonstrated that the appellant had two 
separate injuries.  There was a circular scar from an entry 
wound just below the right deltoid muscle measuring 1.5 
inches in diameter.  It was adherent to the underlying 
structure and tender to touch.  The point of exit was marked 
by a circular scar one inch above the deltoid muscle 
measuring 3.25 inches in diameter.  It was adherent to the 
underlying structures and tender to touch.  There was no 
limitation of flexion or extension of the arm.  The exit 
wound from the second injury was on the right forearm near 
the outer condyle of the right radius.  It was manifested by 
a small circular scar one-half inch in diameter that was 
tender to touch.  One the palmar surface of the right thenar 
eminence was a one-quarter inch scar tender to touch, a point 
of entry.  The fourth digit of the right hand was markedly 
deformed.  From the palmar surface upward the finger radiates 
out at a 45-degree angle with marked deformity of the 
proximal phalanx.  The tip of the fourth digit was on level 
with the little finger.  There was very poor pulling power of 
the fourth digit.   There was limitation of extension and 
flexion of the right wrist and the grip of the right hand was 
poor.  On the 1946 examination, it was reported that pressure 
over the styloid process caused a pins and needles sensation 
in the dorsum of the web between the 1st and 2nd fingers.  
This evaluation also noted a loss of 30 degrees of 
dorsiflexion and palmar flexion of the right.  Neither 
examination identified any injury of the right elbow.    

On VA examination in June 1947, the clinical evaluator 
referred to a fracture of the right humerus, however, the 
radiographs were interpreted to show no evidence of old or 
recent fracture of the humerus.  X-ray of the right wrist 
disclosed and old healed fracture at the junction of the 
shaft and distal end of the radius and an old healed fracture 
involving the styloid process of the ulna with a small 
ununited fragment.  The fracture of the radius enters the 
wrist joint and there is some irregularity of the articular 
margins present at this time.  There was also an old ununited 
fracture of the navicular bone with two large fragments.  
These fragments showed increased density and irregular 
marking suggesting the presence of an aseptic necrosis 
involving the fragments.  There was traumatic deformity of 
the fourth phalanx of this hand with removal of the distal 
half of the proximal phalanx and a marked ulnar deviation of 
the middle and distal phalanx.  

Based on VA examinations conducted in July 1946 and June 
1947, the RO determined that the veteran was entitled to: (a) 
A 30 percent evaluation for the residuals of trauma involving 
muscles of the right arm, wrist, and hand under diagnostic 
code 5305; (b) a separate 20 percent evaluation for malunion 
of the carpal bone, right scaphoid under Diagnostic Code 
5283; and (c) a 10 percent rating for an amputation of the 
proximal phalanx of the right ring finger, under Diagnostic 
Code 5155.  

A VA hospitalization report in March 1950 noted an artificial 
proximal interphalangeal joint of the right fourth finger 
with no active motion at this joint, but 20 percent passive 
motion.  Shortening of the proximal and middle phalanges was 
indicated.  The entire finger was much shorter, and it was 
noted that the middle phalanx deviated medially.  
Neurological examination at the time was normal.  An 
arthrodesis of the proximal interphalangeal joint of the 
right 4th finger was performed.  

In a May 1987 VA hospitalization, the veteran noted that he 
had pain in the right wrist for approximately 10 years.  At 
this time, the veteran underwent a proximal row carpectomy, 
carpal tunnel release and excision of a neuroma.  

In a July 1989 VA examination, the veteran noted that surgery 
performed in May 1987 had resulted in severe motion 
limitation, with sporadic pain of varying intensity in the 
lower right hand, with weakness in the right wrist.  It was 
indicated by the veteran that the practical result was an 
inability to use his right hand and wrist to accomplish 
normal tasks such as carrying or lifting objects or operating 
any simple machinery.  The examiner at that time noted 
degenerative joint disease in the right wrist.  

Medical records from Morton Spinner, M.D., in 1986, reveal 
that X-rays and electromyographic studies had indicated right 
carpal tunnel median nerve syndrome, for which release was 
recommenced.  It was noted that there was evidence of a delay 
in the superficial radial nerve.  The veteran underwent 
carpal tunnel release and the superficial radial nerve was 
removed.  At this time, the veteran stated that he had done 
relatively well, except that he had pain in the distal palm 
and in the right mid-arm, which started in the back in the 
posterior aspect of the humerus.  

In a March 1992 VA examination, it was noted the veteran was 
status postoperative proximal carpectomy/carpal tunnel 
release, with painful motion, decreased range of motion, and 
decreased strength.  Diminished sensation, strength, 
mobility, and function of the right hand were indicated.  The 
veteran described this pain as a constant gnawing pain in the 
right ring and little fingers.  

In March 1994, the Board remanded this case to the RO for 
additional development, including additional VA evaluations.  
In a March 1994 VA examination, it was noted that the 
examiner did not have the medical history of the veteran for 
review.  At this time, the veteran noted that he was right 
handed and was able to button his shirt and use utensils 
while eating.  No limitations on activities of daily living 
were noted.  Examination revealed deep tendon reflexes were 
equal and symmetrical.  The veteran was able to rotate his 
right thumb to a grasping position, and opposition of the 
thumb to the little finger was found to be good.  Sensory 
examination revealed no deficits.  No wrist drop was evident 
and testing was essentially normal.  

In December 1996, the RO noted that the examination of the 
veteran in October 1996 did not include a review of the 
veteran's claims folder.  However, in a December 1996 
response to inquiries from the RO, the chief of neurology at 
the VA Medical Center (VAMC) where the October 1996 VA 
examination had been performed indicated that all charts and 
background documentation were reviewed at the time of the VA 
examination.  Nevertheless, additional VA evaluations were 
performed.  

As noted above, in February 1997, service connection was 
awarded for limitation of motion of the right wrist and 
neuritis of the right hand.  Special monthly compensation was 
denied.  Notice of this determination granting additional 
awards of service connected disability was provided to the 
veteran that month; the record does not contain a notice of 
disagreement to this notification. 

Attempts by the RO to obtain medical records revealed no 
significant treatment for the veteran's service-connected 
conditions.  In December 1998, the veteran noted that he was 
currently under no treatment for these disabilities.  

At a December 1998 VA examination, the veteran complained of 
some pain and hypoesthesia in the right hand, which was 
unchanged from the past.  The veteran noted numbness in a 
small area of the dorsum of the right hand and weakness of 
the right hand.  It was noted the veteran did have some 
painful sensation also on touching of the right hand.  A 
difficulty with writing and with motor activity was also 
noted.  Physical examinations revealed that the veteran's 
higher mental functions were normal.  Cranial nerves were all 
within normal limits.  Sensory examination revealed 
hypoesthesia of the right hand.  Otherwise, all sensory 
examination was in normal limits.  The examiner noted that 
the evaluation was consistent with right hand weakness.  The 
deficits were attributable to the injuries in the remote past 
without any worsening of the symptoms.  

In a second VA examination held in December 1998, full 
extension and pronation of both elbows were noted.  Elbow 
supination was full on the left and to 60 degrees on the 
right.  Wrist flexion was produced to 25 degrees on the right 
and 75 degrees on the left.  Extension was 30 degrees on the 
right and 65 degrees on the left.  Radial denervation was 
five degrees on the right and ulnar denervation was to 10 
degrees on the right.  The right ring finger was noted to 
have absence of the proximal phalanx with what appeared to be 
the residuals of a reattachment and significant shortening.  
Range of motion was otherwise normal throughout the fingers 
of both hands.  

Muscle strength was normal, bilaterally, at the upper 
extremities, the shoulder abductors, elbow flexors and 
extensors, wrist flexors and extensors, and finger abductors.  
It was noted the veteran noted patchy, non-anatomic, pinprick 
sensation deficits over the right upper extremity.  There was 
no evidence of arm muscle atrophy.  A one-half inch 
discrepancy in the forearm and hand muscles circumferences, 
as measured one-inch distal to the elbow flexor crease and 
over the metacarpals, respectively, with the right being 
smaller in both instances, was reported.  

A healed scar over the volar aspect of the right wrist 
corresponding to the carpal tunnel release.  A scar over the 
anterolateral aspect of the right arm and a scar over the 
lateral aspect of the right arm corresponding to the entrance 
and exit wounds of the bullets were also reported.  The 
veteran noted tenderness to palpation over both of these 
areas.  There was 4-inch longitudinal scar over the dorsum of 
the right distal forearm and wrist corresponding to the 
previous surgery.  The veteran noted tenderness to palpation 
over the radial aspect of the right wrist.  Grip strength was 
tested three times in each hand.  The measurements ranged 
from 25 to 32 pounds on the right to 75 to 80 pounds on the 
left.  X-ray studies of the right hand taken in May 1992 had 
reported markedly deformed changes at the wrist and hands, 
presumably all secondary to the old trauma.  

The diagnosis noted the multiple gunshot wounds to the right 
upper extremity, with internal derangement and fusion of the 
right wrist, amputation, reattachment and resection of the 
proximal phalanx of the right ring finger, status post right 
carpal tunnel release.  

In a third December 1998 VA examination, the examiner noted 
that the veteran's claims file was at hand and reviewed.  It 
was noted the veteran's posture and gait were normal.  
Neurologic and orthopedic examinations were not performed in 
light of the other VA examinations that month.  The pertinent 
diagnosis noted "three" gunshot wounds to the right "arm" 
and a shortened ring finger of the right hand.  




II.  Entitlement to an Increased Evaluation for the Residuals 
of Multiple Gunshot Wounds to the Right Upper Extremity, 
General Considerations

As a preliminary matter in this appeal, the Board must 
observe that this is an exceptionally difficult case.  Due to 
the multiple wounds and their multiple effects, coupled to 
confusion and ambiguity in the original treatment records, 
ascertaining the nature of the original injuries and 
determining the functional impairments produced by those 
injuries is very challenging.  Due to the overlapping nature 
of the effects of the wounds, the assignment of disability 
ratings that fully acknowledge the severity of the injuries 
but do not violate the prohibition against "pyramiding" is 
equally challenging.  As the following will reflect, 
considerable care and thought has been required in the 
adjudication of this matter.

The next preliminary matter that must be addressed is the 
question as to whether there was a separate wound of the 
right arm and wrist or palm, apart from the injuries for 
which service connection has been in effect for many years.  
There are notations in the service medical records referring 
to a through and through wound of the right arm, with entry 
at the "elbow" and exit at the palm of the right hand.  
This injury is described at times in a manner that makes it 
appear to be separate from the service-connected wound of the 
right arm, and the service-connected wounds involving the 
right hand and wrist.  There are also treatment records 
describing only two wounds (counting the hand and wrist 
injury as a single wound).  One was a wound caused by a 
bullet that entered the proximal phalanx of the right ring 
finger, exited at the crease of the metacarpophalangeal joint 
on the volar aspect, reentered the palm and made its exit on 
the radial aspect of the forearm about 3 centimeters proximal 
to the wrist crease.  There was a second wound, through and 
through, on the radial aspect of the right arm at the 
junction of the upper and middle thirds.

Subsequent to service discharge, the veteran underwent 
several examinations.  A review of the findings on those 
examinations (particularly the location of the scars and the 
description of whether they were entry or exit wounds), as 
well as the statements of medical history, clearly indicates 
that any reference to a wound of the right "elbow" by a 
missile that exited near the wrist or palm was in error.  The 
record plainly shows that the references to such an injury 
stemmed from perhaps understandable confusion over the 
trajectory of the two missiles that did strike the veteran.   
Likewise, the notation on the most recent examination report 
of "three" wounds of the right "arm," is not supported by 
findings and is in contradiction to what the record as whole 
demonstrates.  For purposes of this decision, the essential 
point is that there was no third injury to the immediate 
vicinity of the elbow and certainly no perforating wound 
passing from the elbow through the forearm to the wrist or 
palm.   

The Board conclusion that there was no "third wound" is 
mandated by the requirement that the Board provide reasons 
and bases for its findings and conclusions and to account for 
all the evidence of record.  It is not intended in any way to 
deprecate that very severe nature of the veteran's combat 
incurred wounds.  In this regard, the Board believes that it 
is useful to point out how the current ratings stand in 
relationship to the upper limit of available schedular 
ratings.  The governing regulations provide what is called 
the "amputation rule."  This rule essentially provides that 
ratings for injuries of an extremity may not in combination 
exceed the rating that is provided for amputation of the 
extremity at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68 (1998).  In this case, the 
elective level is determined by the location of the wound 
nearest the shoulder.  The veteran had a wound at the 
junction of the upper and middle thirds of the right arm.   
Under the schedular criteria, an amputation of the arm of the 
major extremity above the insertion of the deltoid warranted 
a 90 percent evaluation and an 80 percent evaluation is 
provided for amputation below the insertion of the deltoid.  
38 C.F.R. § 4.71a, Diagnostic Codes 5121, 5122 (1998).  For 
reasons explained below, the Board concludes that the right 
arm wound involved the deltoid muscle.  Thus, the absolute 
limit for a schedular combined rating for his multiple 
injuries of the right upper extremity would be 90 percent.  
The veteran is currently in receipt of a combined 60 percent 
evaluation for his combat wounds of the right upper 
extremity.    

The remaining question concerns the adequacy of the current 
record.  For reasons discussed below, the Board finds that 
further clarification as to the nature of the residuals of 
the combat wounds of the right upper extremity is required.  
Rather than enforce further delay in the adjudication of this 
matter, however, the Board has elected to go ahead with 
review of those aspects of the matters before the Board that 
may be resolved at this time.


III.  Entitlement to an Increased Evaluation for the 
Residuals of a Gunshot Wound to the Right Arm, Wrist, and 
Hand with Muscle Damage

In light of the veteran's contentions and the U.S. Court of 
Appeals for Veterans Claims (Court) determination in 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board 
finds that the veteran's claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The veteran has never 
indicated that any additional medical records are available 
regarding treatment of the disabilities at issue.  Outpatient 
treatment records have been obtained, and the RO's undergone 
extensive development of these claims, including, but not 
limited to, repeated VA evaluations, including the return of 
the veteran's case to the VAMC to obtain additional 
information.  Based on the actions of the RO, the Board finds 
that the VA has fulfilled its duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Accordingly, the Board may proceed with 
the adjudication of the veteran's claims to the extent 
addressed below.  

Disability evaluations are based on average industrial 
impairment of earning capacity resulting from a disability.  
38 U.S.C.A. § 1155.  The damage to the veteran's right arm, 
wrist, and hand due to the gunshot wound has been evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5305 (Muscle Group V, 
flexor muscles of the elbow) (1998).  Muscle Group V includes 
muscles of the biceps, brachialis, brachioradialis, and the 
long head of the biceps or stabilizer of the shoulder joint.  
The function of Muscle Group V is flexion of the elbow.  
Under this criteria, an injury of Muscle Group V warrants a 
noncompensable disability evaluation when slight, a 10 
percent evaluation when moderate, a 30 percent evaluation 
when moderately severe and a 40 percent evaluation when 
severe.  

38 C.F.R. § 4.73, Diagnostic Code 5303 provides ratings for 
injury to Muscle Group III, the intrinsic muscles of shoulder 
girdle: (1) Pectoralis major I (clavicular); and (2) deltoid.   
The function of this group is abduction of arm to level of 
shoulder and action with 1 and 2 of Group II in forward and 
backward
 swing of arm.  A 40 percent evaluation is provided for 
severe injury of the major extremity; a 30 percent evaluation 
is provided for a moderately severe injury of the major 
extremity; a 20 percent rating is provided for a moderate 
injury and a noncompensable evaluation for a slight injury.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998).  

Under diagnostic codes 5301 to 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe.  38 C.F.R. § 4.56(d) (1998).  
(The criteria for slight are not applicable to this case and 
are omitted.  All ratings are for the major extremity, as the 
record shows the veteran's right arm was his dominant 
extremity at the time of injury.)  

A moderate disability of the muscle group involves a through 
and through or deep penetrating wound of short track from a 
single bullet, a small shell, or a shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2)(i) (1998).  To be entitled to a moderate 
disability evaluation, there should be service department 
records or other evidence of inservice treatment for the 
wound.  Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
38 C.F.R. § 4.56(d)(2)(ii) (1998).  Objective findings must 
include the entrance and (if present) exit scars, small or 
linear, indicating a short track of the missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lower 
threshold of fatigue when compared to the sound site must 
also be found.  38 C.F.R. § 4.56(d)(2)(iii).  

A "moderately severe" disability includes a through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile with debridement, 
prolonged infection, or sloughing of the soft parts, and 
intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  There 
should be service department record or other evidence of 
prolonged hospitalization for treatment of the wound.  Record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with work 
requirements. 38 C.F.R. § 4.56(d)(3)(ii).  Objective findings 
must include the entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Indications of palpation on loss of deep 
fascia, muscle substance, or normal firm resistance of muscle 
compared with the sound side must be noted.  Tests of 
strength and endurance (compared with the sound side) must 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3)(iii) (1998).  

A "severe" disability requires a through and through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattered 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i).  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worst than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work assignments. 38 C.F.R. § 4.56(d)(4)(ii).  
Objective findings must include a ragged, depressed and 
adherent scars indicating wide damage to the muscle groups in 
the missile track.  Palpation must show loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area.  Muscles must swell and harden abnormally in 
contraction.  Tests of strength, endurance or coordinated 
movement impaired with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
X-ray evidence of minute multiple scattered foreign bodies, 
indicating intermuscular trauma and the explosive effect of 
the missile, or adhesion of the scar to one of the long 
bones, scapula, or pelvic bones, with epithelial sealing 
rather than the true skin covering in an area where the bone 
is normally protected by muscle, would also indicate signs of 
severe muscle disability.  38 C.F.R. § 4.56(d)(4)(iii).  
Visible or measurable atrophy, adaptive contractions of an 
opposing group of muscles, diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile would also indicate a severe muscle 
injury.  Id.  

The Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended during the pendency of this appeal as it relates to 
rating muscle injuries.  The veteran is therefore entitled to 
whichever set of criteria provides him with a higher rating.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  

Under 38 C.F.R. § 4.56(b)(as in effect prior to June 3, 
1997), a "moderate" disability of the muscles would be 
indicated by the entrance and (if present) exit scars linear 
or relatively small and so situated as to indicate a 
relatively short track of a missile through muscle tissue.  
Sides of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative testing should be found.  A 
"moderately severe" disability of muscle under 38 C.F.R. 
§ 4.56(c) (as in effect prior to June 3, 1997) is found when 
the entrance and (if present) exit scars are relatively large 
and so situated as to indicate the track of the missile 
through important muscle groups.  Indications of palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side must be shown.  For a 
"severe" disability of muscles, 38 C.F.R. § 4.56(d) (as in 
effect prior to June 3, 1997), objective findings must 
include extensive ragged, depressed, and adherent scars of 
the skin so situated as to indicate wide damage to the muscle 
groups in the track of the missile.  Palpation must show 
moderate or extensive loss of deep fascia or muscle 
substance.  

Also relevant in this matter are certain special regulatory 
provisions governing the rating to be assigned for gunshot 
wounds.  Under 38 C.F.R. § 4.56(a) (1998) an open comminuted 
fracture with muscle or tendon damage will be rated as severe 
injury of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence establishes 
that the muscle damage is minimal.  Prior to June 3, 1997, a 
substantively identical provision was in effect under 
38 C.F.R. § 4.72, which mandated, in pertinent part, that:

In rating disability from injuries of the 
musculoskeletal system, attention is to be 
given first to the deeper structures injured, 
bones, joints, and nerves.  A compound, 
comminuted fracture, for example, with muscle 
damage from the missile, establishes severe 
muscle injury, and there may be additional 
disability from malunion of the bone, 
ankylosis, etc.  The locations of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It may 
not be too readily assumed that that only one 
muscle or group of muscles is damaged.  A 
through and through injury, with muscle 
damage, is always at least a moderate injury, 
for each group of muscles damaged.  This 
section is to be taken as establishing 
entitlement to rating of severe grade when 
there is history of compound comminuted 
fracture and definite muscle or tendon damage 
from the missile.  There are locations, as in 
the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons 
repaired by suture, and in such cases 
requirements for severe ratings are not 
necessarily met. 

Based upon a review of the service medical records and the 
post service examination findings, the Board concludes that 
the through and through wound of the right arm involved 
Muscle Group V, as has long been recognized by the RO.  The 
Board further finds, however, that this injury also involved 
the deltoid muscle in Muscle Group III.  This conclusion is 
not based upon the service medical records, which are 
contradictory and highly confusing as to the nature of the 
original wound.  The post-service examinations in 1946 and 
1947, however, identify the site of the entry wound scar as 
"just below the right deltoid" while the exit wound scar 
was located one inch "above" the right deltoid.  The Board 
finds that a location "just below" the deltoid must involve 
Muscle Group V as the RO has long correctly concluded.  The 
Board further finds it extremely difficult to conceive how a 
scar located "above" the right deltoid at that location on 
the arm could fail to also signify that there was also injury 
to the deltoid muscle, which is part of Muscle Group III.  

The governing regulations also contain special provisions 
governing the ratings to be assigned for muscle injuries in 
the same anatomical region.  The shoulder and arm comprise 
one anatomical region and encompass Muscle Groups III and V.   
38 C.F.R. § 4.73 (as in effect both before and after June 3, 
1997).  Under 38 C.F.R. § 4.55(a) (as in effect prior to June 
3, 1997), muscles injuries in the same anatomical region, 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Under 38 C.F.R. 
§ 4.55(e) (1998), for compensable muscle group injuries which 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level.

In light of the provisions governing the rating to be 
assigned for injuries to muscles in the same anatomical 
region, the next questions before the Board are whether 
Muscle Groups III and V act on the same joint, and the level 
of severity of the injuries to the muscle groups.  Under the 
regulatory criteria already listed above, Muscle Group III 
affects the shoulder and Muscle Group V affects the elbow.  
Thus, the two groups do not act on the same joint.  

With regard to the severity of the wounds, the Board finds 
that they both involved through and through wounds, thus 
establishing at least a moderate grade of injury.  
The next question is whether the injuries were of moderately 
severe or severe grade.

The original treatment records mention debridement, but not 
extensive debridement.  They show prolonged treatment, 
however, the hand and wrist injury resulted in the most 
extended care.  The right arm wound was healed by the later 
part of May 1945.  There is no indication of prolonged 
infection of the arm.  While at one point there was a 
suggestion of damage to the humerus, the X-ray evidence 
clearly establishes that there was no bone injury associated 
with this wound.  By the time of examination in 1947, the 
scars over both wounds were described as adherent to the 
underlying structure and tender to touch.  The scars 
themselves, however, were described as 1.5 inches in diameter 
at the point of entry over Muscle Group V, and as 3.25 inches 
in diameter at the exit wound over the deltoid muscle of 
Muscle Group III.  By the time of the VA examination in 
December 1998, the primary areas of complaint involved the 
wrist and hand, not the arm.  The muscle strength in the 
upper extremities was reported to be normal with regard to 
the shoulder abductors (Muscle Group III) and elbow flexors 
(Muscle Group V) and extensors.  

The Board concludes that, whether considered under the old or 
the new criteria, it is clear that a severe grade of 
disability of Muscle Group III or Muscle Group V is not 
present.  There is no evidence of shattering bone injury, 
extensive debridement or multiple foreign bodies spread 
through the muscle tissue.  The clinical findings do show 
adherent scars, but not extensive ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to the muscle group in the track of the missile.  
There is no original treatment record or post service finding 
indicating the presence of extensive loss of deep fasciae or 
muscle substance.  In fact, the most recent findings fail to 
show manifestations of loss of muscle bulk or impaired 
function that would suggest the presence of a severe grade of 
disability.  Such complaints as have been recorded do not 
meet the requirements for a severe grade of disability of 
either muscle group.  

The Board does conclude that the findings at least more 
closely approximate a moderately severe, than a moderate 
grade of disability for at least Muscle Group III.  
In this context, the adherence of the scars to the underlying 
structure and the tenderness over the sites of the wounds 
appear to more closely approach a moderately severe than a 
severe grade of disability for at least Muscle Group III.  
Whether the injury to Muscle Group V more closely 
approximates a moderately severe than a severe grade of 
disability is far less clear.  For rating purposes, however, 
it would not make a difference whether the injury to Muscle 
Group V was moderate or moderately severe, given a finding 
that the injury was not severe and the finding that the 
injury to Muscle Group III was moderately severe.  In either 
event, i.e. whether there was a moderate or moderately severe 
injury to Muscle Group V, the rating provisions in effect 
before and after June 3, 1997, would require that a single 
rating be assigned for the injuries to two muscle groups in 
the same anatomical region, not affecting the same function.  
That single rating would be for a severe grade of disability 
of Muscle Group III, which is 40 percent, based upon 
elevation, under the revised criteria.  The Board notes 
parenthetically that the severe grade of disability for 
Muscle Group V is also 40 percent, so that even if the 
aggregate functional impairment was deemed to more closely 
involve the function of Group V, the combined rating would be 
the same.   Absent a severe injury to both Muscle Groups III 
and V, there is no basis for a higher evaluation founded upon 
muscle injury.  Likewise, since there is no ankylosis of the 
shoulder or elbow joint, no higher rating could be assigned 
on that basis. 

Finally, the Board notes that the veteran is receiving 
separate evaluations for limitation of motion of the right 
wrist, neuritis of the right hand, malunion of the right 
carpal bone, and amputation of the right ring finger.  These 
disabilities, associated with the veteran's other gunshot 
wound, cannot be considered in the evaluation of the wound to 
Muscle Groups III and V.  Under 38 C.F.R. § 4.14 (1998), the 
evaluation of the same disability under various diagnoses, 
referred to as "pyramiding," is to be avoided.  As noted 
specifically within this section, disabilities from injuries 
to the muscles may overlap to a great extent.  Both the use 
of manifestations not resulting from a service-connected 
disease or injury in establishing the service-connected 
evaluation and (more importantly within the facts of this 
case) the evaluation of the same manifestation under 
different diagnoses is to be avoided.  Id.  




IV.  Entitlement to an Increased Evaluation for Amputation of 
the Proximal Phalanx of the Right Ring

Under 38 C.F.R. § 4.71a, Diagnostic Code 5155 (1998) 
(amputation of the ring finger), a 20 percent evaluation is 
warranted with metacarpal resection (more than one-half the 
bone lost).  Without metacarpal resection, with amputation at 
the proximal interphalangeal joint or proximal thereto, a 10 
percent evaluation is warranted.

Based on the evidence cited above, the residuals of the 
veteran's service-connected amputation of the proximal 
phalanx of the right ring finger include the residuals of a 
reattachment with significant shortening.  Range of motion is 
otherwise normal throughout the fingers.  While an artificial 
proximal interphalangeal joint of the right fourth finger was 
indicated, the veteran has not lost more than one half of the 
bone with metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  Thus, the Board 
concludes that the record is very clear that the veteran is 
now in receipt of the maximum schedular rating that may be 
assigned under 38 C.F.R. § 4.14 for the amputation of the 
right ring finger, absent involvement at the metacarpal 
level.


V.  Entitlement to an Increased Evaluation for Malunion of 
the Carpal Bone of the Right Scaphoid

The veteran's service-connected "malunion of the carpal bone 
of the right scaphoid" is a condition not listed in the VA 
Schedule for Rating Disabilities.  When an unlisted condition 
is encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20 
(1998).  

The Board must first note that the original grant of service 
connection and rating incorporated an error.  The rating was 
assigned under Diagnostic Code 5283.  This code applies to 
disabilities of the tarsal or metatarsal bones.  These are 
part of the structure of the foot, not the forearm or hand.  
The rating assigned was for a moderately severe injury due to 
malunion or nonunion.  The 20 percent disability rating 
assigned at that time is now protected by virtue of being in 
effect for twenty years or more.  38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951 (1998).  Apparently, this error was 
recognized with a handwritten notation dated August 1989 on 
the January 1989 rating determination.  At that time, the 
rating codes were altered from 5283 to 5299-5212; the RO has 
continued the use of those codes since that time.  Thus, the 
veteran's service-connected malunion of the carpal bone of 
the right scaphoid is now rated by analogy under 38 C.F.R. 
§ 4.114, Diagnostic Code 5212 (radius impairment).  The Board 
notes in passing that it is not immediately obvious on this 
record that the mistaken selection of a diagnostic code that 
permitted the award of a 20 percent evaluation worked to the 
detriment of the veteran given the record that existed at the 
time of the original award.

Under Diagnostic Code 5212, nonunion in lower half, with 
false movement, with loss of bone substance (1 inch or 2.5 
centimeters or more) and marked deformity of the major arm 
warrants a 40 percent evaluation.  Without loss of bone 
substance or deformity, but with nonunion in lower half, a 30 
percent evaluation is warranted.  Nonunion in upper half 
warrants a 20 percent evaluation and malunion, with bad 
alignment, warrants a 10 percent evaluation.  

The first point to be addressed with respect to the current 
rating is that the RO, in order to honor the protected 20 
percent evaluation under a properly analogous diagnostic 
code, placed the award under criteria that technically are 
for nonunion in the upper half of the radius.  This is 
clearly not the actual character of the combat injury that 
involved the area around the wrist, and therefore had nothing 
to do with the upper half of the radius.  That said, the 
question before the Board is whether a rating in excess of 20 
percent for the residual functional impairment of the wrist 
is warranted. 

The relevant injuries in service involved a missile wound 
that penetrated the wrist.  It produced residuals including: 
a compound, comminuted, complete fracture of the styloid 
process of the right radius; a compound, comminuted, complete 
fracture of the right carpal navicular; and a compound, 
comminuted, complete fracture of the styloid process of the 
carpal capitate.  Treatment included debridement and casting 
on the day of injury, however, the clinical entry does not 
clarify whether the debridement involved the region of the 
wrist, as opposed to the other locations of the gunshot 
wounds that clearly involved soft tissue injuries. 

By the time of the June 1947 X-ray, the residuals of the 
injury included an old healed fracture at the junction of the 
shaft and distal end of the radius and an old healed fracture 
involving the styloid process of the ulna with a small 
ununited fragment.  The fracture of the radius entered the 
wrist joint and there was some irregularity of the articular 
margins present at this time.  There was also an old ununited 
fracture of the navicular bone with two large fragments.  
These fragments showed increased density and irregular 
marking suggesting the presence of an aseptic necrosis 
involving the fragments.  The evidence does show clearly that 
the gunshot wound involved extensive injury to the bones, 
including the radius, ulna and the wrist.  It did not, 
however, involve nonunion of the radius.  The record also 
shows that aseptic necrosis has never again been indicated to 
be a possible diagnosis associated with the combat wounds.

The current clinical findings relevant to the wrist injuries 
encompass wound scars and limitation of motion. Wrist flexion 
was to 25 degrees on the right and 75 degrees on the left 
(normal is 80 degrees).  Extension was 30 degrees on the 
right and 65 degrees on the left (normal is 70 degrees).  
Radial denervation was five degrees on the right (normal is 
20 degrees) and ulnar denervation was to 10 degrees on the 
right (normal is 45 degrees).  The RO has awarded the veteran 
a separate 10 percent rating for limitation of motion of the 
wrist under Diagnostic Code 5215.  This is the maximum rating 
under that code.  A higher rating for limitation of motion of 
the wrist is provided under Diagnostic Code 5214, but this 
would require actual ankylosis of the wrist.  The record is 
very clear that there is no ankylosis of the wrist.  

Evaluating the combat injury involving the right wrist is an 
extremely challenging rating problem.  The residuals of the 
veteran's service-connected malunion of the carpal bone of 
the right scaphoid do not include nonunion of the radius in 
the lower half, with loss of movement or marked deformity.  
Consequently, a 30 percent evaluation under code 5212 is not 
warranted.  The nature of the injury, however, does not 
readily fit any of the diagnostic criteria.  The decision by 
the RO adjudicators to rate by analogy presumably signifies 
their recognition of the difficulty of the problem presented.  
The current scheme employed by the RO involves two separate 
ratings, one for bone injury and a second for limitation of 
motion.  The record, however, demonstrates to the Board that 
there is much overlap of the functional manifestations of the 
wrist injury and separate ratings for bone injury and 
limitation of motion are questionable as there is no clear 
basis to distinguish their impairment of function.  Further, 
separate ratings are also in effect for amputation involving 
the 4th finger and for neuritis of the right hand.  The 
disability recognized by these awards can not again be 
considered in evaluating the service connected wrist injury.  
38 C.F.R. § 4.14.  

At the same time the Board must again point out that the 
nature of the original wound was quite serious.  There were 
several compound comminuted fractures of the bones of the 
wrist.  As the special provisions of the both the "old" and 
the "new" rating criteria governing compound comminuted or 
open injuries specifically note, however, the area of the 
wrist is one location where the presumption does not apply 
automatically that such a bone injury has caused severe 
muscle damage.  The record in this case contains no medical 
evidence of muscle or tendon injury at the site of the wrist 
wound.  Having considered all of these factors, the Board 
believes that an analogous rating under Diagnostic Code 5308 
of 30 percent, in lieu of the currently assigned 20 percent 
rating under code 5212 and 5215, would most closely 
approximate the level of functional disability of the forearm 
and wrist.  38 C.F.R. § 4.73, Diagnostic Code 5308 warrants a 
30 percent evaluation for a serve impairment of this Muscle 
Group VIII, muscles arising mainly from the external condyle 
of the humerus.  This rating is equivalent to an award for 
severe injury to the muscles affecting extension of the 
wrist, fingers and thumb, abduction of the thumb.  This is 
the highest possible evaluation under this Diagnostic Code.  
The Board believes it is the closest analogy to the 
functional limitations produced by the injury to the wrist, 
once again without violating the rule against pyramiding.  
Because of the effects of the combined rating table, a single 
30 percent evaluation is also more advantageous than separate 
20 percent and 10 percent evaluations.  38 C.F.R. § 4.25 
(1998).    

The Board has considered whether a still higher evaluation is 
warranted.  In order to obtain a rating of 40 percent or 
more, however, the record would have to demonstrate ankylosis 
of the right wrist that is plainly not present, or loss of 
use of the hand.  The current record does not demonstrate 
actual loss of use of the hand, as there is no showing that 
the effective function of the hand is equivalent to what 
would be present with an amputation below the elbow with the 
use of a suitable prosthetic device.  38 C.F.R. § 4.63 
(1998). 

On the facts of this case, the Board has further considered 
how this rating fits into the overall scheme of schedular 
ratings for the right upper extremity in order to determine 
whether the assigned ratings fit the level of disability.  
The increased rating under Diagnostic Code 5308, coupled to 
the increased rating assigned for the right arm, will result 
under the combined ratings table in a combined rating of 70 
percent.  38 C.F.R. § 4.25.  This includes one 40 percent 
evaluation, one 30 percent evaluation, and two 10 percent 
evaluations.  As noted above, the absolute upper limit on 
schedular ratings for the right upper extremity on this 
record would be 90 percent, under the "amputation rule" 
that would limit the evaluation to the rating assignable for 
amputation of the arm above the insertion of the deltoid.  To 
achieve an 80 percent evaluation under the combined ratings 
table, the record would have to show that the veteran 
effectively had loss of use of the hand (a maximum 70 percent 
evaluation) coupled to the muscle injuries to the right arm.  
While the veteran has very serious impairment of the right 
hand, the current findings do not approach actual loss of 
use.  In this regard, the findings on the 1994 VA examination 
would appear to clearly rule out loss of use and no 
subsequent entry suggests otherwise.  In plain language, the 
Board can not see a way to an 80 percent combined rating on 
this record no matter how the individual evaluations are 
arranged, short of impairment approaching loss of use of the 
hand, or possibly based upon multiple, separately ratable 
tender and painful scars.  (The question of whether such 
separate ratings are warranted for scars is the subject of 
the Remand below.)  Therefore, the Board concludes that these 
considerations also support the scheme of awards the Board 
has found warranted on this record.  Should the veteran's 
disability increase in severity with respect to function of 
the hand, he is free to apply for an increased evaluation.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), in evaluating both this disability and all other 
disabilities before the Board at this time, the undersigned 
has considered all potential applicable provisions of all 
pertinent regulations and all possible diagnostic codes that 
could provide a basis to increase this evaluation, without 
result.  Regarding this claim, the Board has reviewed 38 
C.F.R. § 4.71(a), Diagnostic Codes 5212, 5213 (impairment of 
supination and pronation), 5214 (ankylosis of the wrist), and 
5215 (limitation of motion of the wrist) (1998), among other, 
without result.  There is simply no regulation or diagnostic 
code that provides a basis on which to assign an increased 
evaluation for the reasons discussed herein.
 
The Board in this case has considered whether an 
extraschedular evaluation is warranted for any of the 
disabilities noted above.  38 C.F.R. § 3.321(b)(1) (1998) 
applies when the rating schedule is inadequate to compensate 
for the average impairment of earning capacity for a 
particular disability.  However, based on the veteran's 
statements and the medical evidence cited above, the Board 
finds that the record does not raise the issue of entitlement 
under 38 C.F.R. § 3.321(b)(1).  In light of the recent 
evaluations, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service related disabilities at issue in this case impair 
earning capacity by requiring frequent hospitalizations or 
because medication required for these disabilities interferes 
with employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1997).  The Court has decided that as 
a matter of law 38 C.F.R. §§ 4.40 and 4.45 are not subsumed 
in Diagnostic Code 5201, and that 38 C.F.R. § 4.14 (anti-
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain or use 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  While the veteran has 
complained of pain due to his service-connected disabilities, 
the Board finds that the recent VA examinations and testing 
clearly and unequivocally supports the conclusion that under 
the scheme of rating set forth above, the veteran is being 
compensated for these difficulties.  In this regard, it is 
important to note that the veteran will receive at least a 
combined 70 percent evaluation based on four separate 
disability evaluations to compensate him for gun shot wounds 
all involving the right upper extremity.  Based on the 
veteran's own statements, he does not receive or require 
treatment for these disabilities on a regular basis.  Any 
residual disability caused by the veteran's active service is 
adequately compensated by the current evaluations.  
Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  


ORDER

Entitlement to an increased evaluation for the residuals of a 
gunshot wound with scars to the right arm, wrist, and hand, 
with damage to Muscle Groups V and III (major), to 40 percent 
is granted.

Entitlement to an increased evaluation for amputation of the 
proximal phalanx of the right ring is denied.  

Entitlement to an increased evaluation for a malunion of the 
carpal bone of the right scaphoid to 30 percent is granted.  


REMAND

The findings on the 1946 examination suggested that the entry 
and exit wound scars of the right arm, as well as the exit 
wound scar at the right wrist, may have been tender to touch.  
More recently, examination findings have mentioned "healed" 
scars and tenderness in the area of the scars.  They have 
not, however, clearly indicated whether or not the residual 
scars and tender and painful objectively, or whether the 
tenderness or pain actually is produced by the damage to the 
underlying structures rather than the scar.  In order to 
secure clarifying medical input on this question, the case 
will be remanded for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should arrange for a VA 
examination for the purpose of determining 
whether the scars of the veteran's right arm, 
wrist and hand due to his combat wounds are 
objectively painful and tender, or whether 
tenderness and pain, if present, are due to 
the damage to the underlying structures.  The 
claims folder and a copy of this remand 
should be made available for the examiner to 
review in conjunction with the examination.

3.  Upon completion of the examination, the 
RO should review the report and determine 
whether it is in compliance with the remand 
requests.  If not, it should be returned for 
corrective action.

4.  The RO should then review the record and 
determine whether separate compensable 
evaluations are warranted for one or more of 
the combat wound scars.  
 
If the determination remains adverse, the RO should provide 
the claimant with a supplemental statement of the case.  
After the veteran and his representative have been provided 
an opportunity to respond, the claim should be returned to 
the Board in accordance with normal appellate procedures.  
The veteran requires no action until he is further advised.
 
 

  
		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

